MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ order denying petitioners’ application for cancellation of removal.
A review of the administrative record demonstrates that the minor petitioners have presented no evidence that they have a qualifying relative for purposes of cancellation of removal as defined in 8 U.S.C. § 1229b(b)(l)(D). See Molina-Estrada v. INS, 293 F.3d 1089, 1093-94 (9th Cir.2002). The BIA therefore correctly concluded that the minor petitioners were ineligible for cancellation of removal. Accordingly, respondent’s motion to summarily deny the petition for review in part is granted as to the minor petitioners. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam).
We have reviewed the response to the order to show cause and opposition to the motion to dismiss, and we conclude that petitioners Carlos Javier Mendoza Ramirez and Alma Susana Mendoza have failed to raise a colorable constitutional or legal claim to invoke our jurisdiction over this petition for review. See Martinez-Rosas v. Gonzales, 424 F.3d 926 (9th Cir.2005); Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir.2001). Accordingly, respondent’s motion to dismiss the petition for review for lack of jurisdiction in part is granted as to petitioners Carlos Javier Mendoza Ramirez and Alma Susana Mendoza. See 8 U.S.C. § 1252(a)(2)(B)(i); Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003); Montero-Martinez v. Ashcroft, 277 F.3d 1137, 1144 (9th Cir.2002).
All other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
*427PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.